IN THE SUPREME COURT OF THE STATE OF NEVADA


                    CARL DEAN EDWARDS,                                       No. 85447
                    Petitioner,
                    vs.
                    THE FIFTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF NYE,                               FILE
                    Respondent,
                                                                                NOV 0 2 2022
                      and
                    THE STATE OF NEVADA,                                               -I A. BPOWN
                                                                                       PREME COURT
                    Real Party in Interest.                                      DEP TY CLERK




                                           ORDER DENYING PETITION




                                This is an original pro se petition for a writ of certiorari.
                    Petitioner challenges the validity of his judgments of conviction, the
                    sentences   imposed,    and   the   Nevada    Department      of   Corrections'
                    computation of time served. We have reviewed the documents submitted
                    by petitioner and, without deciding the merits of the claims raised, decline
                    to exercise original jurisdiction in this matter. A challenge to the validity
                    of a judgment of conviction and sentence and the computation of tirne must
                    be raised in a postconviction petition for a writ of habeas corpus filed in the




    SUPREME COURT
         OF
       NEVADA

(   of 19(17A
                district court in the first instance.' NRS 34.724(2)(b),(c); NRS 34.738(1).
                Accordingly, we
                           ORDER the petition DENIED.




                                                                              ,   C.J.
                                                  Parraguirre




                                                  Hardesty




                                                  Stiglich




                cc:   Carl Dean Edwards
                      Attorney General/Carson City
                      Nye County District Attorney
                      Nye County Clerk




                     'We express no opinion as to whether petitioner could meet the
SUPREME COURT   procedural requirements of NRS Chapter 34.
           OF
       NEVADA


(0)   l.447A

                                                     2